Citation Nr: 0945310	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-37 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for left lower 
extremity nerve impairment.  

2.  Entitlement to service connection for right lower 
extremity nerve impairment.  

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for a cervical spine 
disability.

6.  Entitlement to service connection for a bilateral foot 
disability.

7.  Entitlement to service connection for a left wrist 
disability.

8.  Entitlement to service connection for a right wrist 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1996 to August 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, issued by the Reno, Nevada RO, which 
denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The preponderance of the evidence of record is against a 
current diagnosis of a left lower extremity nerve impairment 
disability.

3.  The preponderance of the evidence of record is against a 
current diagnosis of a right lower extremity nerve impairment 
disability.

4.  The preponderance of the evidence of record is against a 
current diagnosis of a left shoulder disability.

5.  The preponderance of the evidence of record is against a 
current diagnosis of a right shoulder disability.

6.  The preponderance of the evidence of record is against a 
nexus between current diagnosis of a cervical spine 
disability and any incident of service; the preponderance of 
the evidence of record is against a finding that a cervical 
spine disability was caused or aggravated by a service-
connected back disability. 

7.  The preponderance of the evidence of record is against a 
nexus between current diagnosis of a right or left foot 
disability and any incident of service; the preponderance of 
the evidence of record is against a finding that a foot 
disability was caused or aggravated by a service-connected 
back disability.

8.  The preponderance of the evidence of record is against a 
current diagnosis of a left wrist disability.

9.  The preponderance of the evidence of record is against a 
current diagnosis of a right wrist disability.


CONCLUSIONS OF LAW

1.  Service connection for left lower extremity nerve 
impairment is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  Service connection for right lower extremity nerve 
impairment is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

3.  Service connection for a left shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

5.  Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

6.  Service connection for a bilateral foot disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

7.  Service connection for a left wrist disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

8.  Service connection for a right wrist disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued 
an October 2005 notice letter.  The Veteran was informed 
about the information and evidence not of record that is 
necessary to substantiate his claims; the information and 
evidence that VA will seek to provide; and the information 
and evidence the claimant is expected to provide.  In 
addition, the Veteran was provided a March 2006 letter that 
notified him regarding the evidence and information needed to 
establish disability ratings and effective dates, as outlined 
in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letters noted above were issued prior to the June 2006 rating 
decision on appeal.  Therefore, the notice letters were 
timely.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records and the reports from VA 
examinations.  The Veteran has not identified any relevant 
post-service treatment.  He has been provided May 2006 and 
September 2007 VA examinations in conjunction with his 
claims.  After review of the examination reports, the Board 
finds that they provide competent, non-speculative evidence 
regarding the questions before the Board.  As explained in 
more detail below, these evaluations have specifically ruled 
out diagnoses of the disabilities at issue.  There is X-ray 
evidence of straightening of the curvature of the cervical 
spine and a tiny ossific density in the right foot but 
neither finding was attributed to service, a service-
connected disability or even an underling diagnosis.  It is 
also pertinent to point out that the May 2006 and September 
2007 VA examinations were very thorough in nature.  Under 
these circumstances, there is no further duty to provide 
another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 


Law and Regulations 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury. If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Certain chronic conditions, to include organic diseases of 
the nervous system (to include peripheral neuropathy or 
sciatica), may be presumed to have occurred in service if 
manifest to a compensable degree within the first post 
service year.  See 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2009); see Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected condition, will be service-connected.  
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially codifies 
Allen and adds language that requires that a baseline level 
of severity of the nonservice-connected disease or injury 
must be established by medical evidence created before the 
onset of aggravation.

Factual Background:  Lower Extremity Nerve Impairment

The Veteran contends that he has bilateral lower extremity 
nerve impairment or sciatica.  He asserts that his bilateral 
leg disability is secondary to or associated with his service 
connected status post L4-5 hemilaminectomies and discectomy.  
The Board parenthetically notes that, in addition to the low 
back disability, service connection is also in effect for 
osteoarthritis of the knees. 

Review of the service treatment records reveals extensive 
treatment for a back disability, to include radiating pain 
into the lower extremities.  Service records include 
reference to "back pain with sciatica."  There is no record 
of in-depth neurological study of the lower extremities 
completed during service.  

The Veteran's claims for service connection for compensation 
benefits were received the same month of his separation from 
service.

The Veteran underwent a VA general medical examination in May 
2006.  The examiner indicated review of the claims file.  She 
wrote that the Veteran stated that he continued to have pain 
and numbness which radiated down both lower extremities 
despite having had surgery.  She diagnosed the Veteran has 
having a back disability, noting subjective complaints of 
continued low back pain with pain and numbness radiating down 
the right leg to the foot and left leg to the knee.

The Veteran underwent a VA joints examination in September 
2006.  The examiner indicated that there was no claims file 
for review.  Most of the examination report is directed to 
evaluate the claimed knee disability.  The examiner did not 
specifically address whether the Veteran has a lower 
extremity disability associated with the back disability and 
did not provide such a diagnosis.

The Veteran underwent additional VA examination in September 
2007.  The examiner noted that there was no claims file for 
review.  The examiner discussed in the report, in detail, the 
Veteran's description of the lower extremity pain.  The 
problem to be discussed was "bilateral lower extremity 
neuropathy."  The examiner detailed symptoms, included 
paresthesias and "a lot of [nocturnal] leg cramps inner 
thighs and calves."  Physical examination revealed 5/5 
strength in all muscles, except in the right great toe, which 
had flexion/extension strength of 3/5.  There were no 
abnormalities listed under the sensory function report.  The 
examiner concluded that, while there were subjective 
complaints, EMG and nerve conduction studies were normal and 
the subjective complaints were attributed to the Veteran's 
back disability.

Analysis:  Lower Extremity Nerve Impairment

The Board finds that service connection for bilateral lower 
extremity nerve impairment is not warranted as the 
preponderance of the evidence of record is against a current 
diagnosis.  In this case, although the record details the 
Veteran's complaints of pain, there is no current diagnosis 
of a neurological disability of either leg.  The May 2006 and 
September evaluations were quite detailed in nature and while 
diagnoses were recorded, there was no diagnosis of a 
neurological disability of either lower extremity.  Moreover, 
September 2007 EMG and nerve conduction studies failed to 
confirm a diagnosis of a neurological disability in either 
leg. 

In the absence of proof of a present disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Symptoms, such as pain alone without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)).

The Board has thoroughly considered the Veteran's lay 
statements, but the clinician who performed the May 2006 and 
September 2007 examinations, who has medical expertise, ruled 
out a current diagnosis of a neurological disability of 
either leg.  See generally Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  In reviewing the record, the Board notes 
that a diagnosis of nerve entrapment was ruled out on the 
basis of clinical examination and diagnostic tests (EMG and 
nerve conduction studies).  Thus, it is apparent that the 
claimed disability cannot be competently diagnosed by a 
layman.  The record does not reflect that the Veteran has any 
medical expertise and it is not contended otherwise.  The 
examination reports are the most probative evidence regarding 
the question of a current diagnosis.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims.  
Therefore, the benefit of the doubt doctrine is not 
applicable and the claims for service connection for left 
lower extremity nerve impairment and right lower extremity 
nerve impairment must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

The Board parenthetically notes that the Veteran may file a 
claim for an increased rating for his service-connected back 
disability at any time and in doing so, he may request the RO 
to determine if a separate compensable rating is warranted 
for any neurological manifestations of his back disability, 
to include peripheral neuropathy or sciatica.  See 38 C.F.R. 
§ 4.71a, General Rating Formula, Note (1).  At this point, 
however, the medical evidence fails to show the claimed 
disability.

Factual Background:  Bilateral Shoulder, Cervical Spine, 
Bilateral Foot, 
and Bilateral Wrist Disabilities 

The Veteran asserts that he has cervical spine and bilateral 
shoulder, foot and wrist disabilities that began during his 
period of active service.

Review of the service treatment records reveals evidence that 
the Veteran was evaluated for various complaints during 
service, to include neck pain (cervical spine) on multiple 
occasions, including in August 2003.  A December 2003 record 
contains a finding of "[n]eck pain: muscular."  A May 2004 
record indicates treatment for foot swelling and itching.  
The assessment was right foot pain of "unclear" etiology 
and tinea pedis.  A June 2005 treatment document records that 
the Veteran had cervicalgia with spasms.  Another June 2005 
record noted that he had tightness in the neck and stiffness 
in the morning.  This record also recorded that the Veteran 
had weakness in his hands and pain with "popping" in his 
wrists.  

The Veteran filed his claim for benefits in the same month he 
was separated from service.  He underwent an extensive VA 
general medical examination in May 2006. The examiner 
reviewed the claims file, to include records showing 
treatment for various complaints in service.  She noted May 
2005 treatment for a wrist sprain and neck and shoulder pain 
on December 2003.  She also reported that the Veteran was 
found to have an "over use syndrome" in November 1999 after 
seeking treatment for right foot swelling.  The Veteran was 
provided Naprosyn.  The examiner also observed that the 
Veteran was found in service to have "some straightening" 
of the cervical spine.  

The examiner detailed the Veteran's asserted complaints 
regarding his disabilities, to include swelling with redness, 
pain and pruritis of both feet.  The Veteran estimated that 
such swelling and pain occurred about once or twice a week.

The examiner reported that, a couple of years ago, the 
Veteran started noticing bilateral pain in his shoulders and 
weakness in his right arm while playing softball.  He stated 
that since that time his pain has progressively worsened.  He 
denied any specific injury, but presently the Veteran had 
intermittent pain in his shoulders.

Regarding the wrists, the Veteran reported that approximately 
a year prior (during service), he noticed pain and swelling 
in his wrists.  He also experienced weakness and crepitus 
making it difficult to grasp a pen.  He did seek care on a 
couple occasions while in service but was told that he 
probably did not have any repetitive type use injuries.  The 
Veteran was noted to experience intermittent numbness in his 
index and middle fingers of both hands.

Regarding the cervical spine, the Veteran reported being in a 
car accident.  He did not have any neck pain at the time and 
he did not know if his current pain was related or not.  He 
said that he also had intermittent stiffness of his neck.  
Additional history included attempts to use a cane for his 
back disability, which "aggravated" his shoulders.  
Reaching also aggravated his shoulder pain and other 
activities, including cooking and cleaning, aggravated his 
wrist and shoulder pain.

Physical examination did not reveal any abnormalities 
relevant to the claims on appeal, other than crepitus in the 
shoulders and a positive Phalen's test (wrist).  Further, 
although the Veteran had full range of motion of the relevant 
joints, he did note discomfort at certain points during the 
ranges of motion.  

The examiner found that there were subjective complaints of 
intermittent shoulder pain with activities using the upper 
body alleviated with rest but objectively there was full 
range of motion with crepitus on internal and external 
rotation.  There was no deformity, dislocation, or muscle 
atrophy.  Strength and sensation were normal.

The Veteran had subjective complaints of intermittent 
stiffness of the cervical spine aggravated by sneezing and 
coughing.  Physical examination revealed full range of motion 
with mild stiffness.  An X-ray examination revealed 
straightening of the curvature but was other wise normal.

The examiner found that the Veteran had subjective complaints 
of intermittent swelling, itching and redness of the feet.  
Objectively there was diffuse soft tissue swelling, but there 
was no redness or rash.  An X-ray examination also revealed 
diffuse soft tissue swelling.

Regarding the wrists, the examiner found that there were 
subjective complaints of intermittent pain, weakness, and 
numbness in fingers with overuse.  Physical examination 
revealed full range of motion with pain on dorsiflexion and a 
positive Phalen's test.  There was no swelling, redness, or 
bony deformity.  Sensation and grip strength were normal.  X-
rays were normal.

The Veteran underwent a VA joints examination in September 
2006 to evaluate his knees.  Service connection was 
subsequently established for the bilateral knee disability.  
Although testing and findings regarding muscle strength and 
range of motion relevant to the claims in appellate status 
were reported, no abnormalities or relevant diagnoses were 
made.

The September 2007 VA examination assessed the Veteran for 
disability of the lower extremities. No relevant diagnosis 
was recorded at that time.

Analysis:  Shoulder, Cervical Spine, Feet, 
and Wrist Disabilities 

The Board finds that service connection for a left shoulder 
disability, a right shoulder disability, a cervical spine 
disability, a bilateral foot disability, a left wrist 
disability, and a right wrist disability is not warranted.

The records reveal that the Veteran sought treatment relevant 
to the claimed disabilities while in service.  These records 
reveal multiple joint pain.  Regarding the wrist, there is a 
one time finding of a sprain.  Regard the feet, there is a 
finding of swelling and tinea pedis, a fungal infection.  
Service connection, however, requires a current diagnosis of 
a disability.  The Veteran underwent a comprehensive May 2006 
and September 2007 VA examinations.  Although subjective 
findings were made, and some objective findings were noted, 
such as swelling upon foot X-ray, there were no diagnoses of 
any of the claimed disabilities.  

As noted above, in the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  There are no other post-
service treatment records other than the VA examinations 
noted above and those evaluations failed to confirm a 
diagnosis of a cervical spine, shoulder, wrist or foot 
disability.  

The Board reiterates that symptoms, such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-
Benitez, supra.

There is X-ray evidence of straightening of the curvature of 
the cervical spine and a tiny ossific density in the right 
foot, along with soft tissue swelling of the feet but none of 
these X-ray findings were attributed to service, a service-
connected disability or even an underling clinical diagnosis.  
To the extent that any of these X-ray findings can be 
construed as a radiological diagnosis, the preponderance of 
the evidence of record is against a nexus between such and 
any incident of service and there is no competent opinion 
that indicates straightening of the curvature of the cervical 
spine, a tiny ossific density in the right foot, or soft 
tissue swelling of the feet was caused or aggravated by a 
service-connected back disability.

The Board has thoroughly considered the Veteran's lay 
statements, but the clinician who performed the very thorough 
2006 and 2007 VA examinations, while noting some symptoms and 
a few objective findings, found no relevant underlying 
diagnosis.  The Veteran has not been shown to have medical 
expertise.  Espiritu, supra; Jandreau, supra.  The 
examinations reports are the most probative evidence 
regarding diagnosis and pathology.  Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  In this case, the most 
recent VA examinations failed to confirm a current diagnosis 
of a cervical spine, shoulder, wrist or foot disability.  

Thus, after consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claims.  Therefore, the benefit of the doubt doctrine is 
not applicable and the claims for service connection for a 
left shoulder disability, a right shoulder disability, a 
cervical spine disability, a bilateral foot disability, a 
left wrist disability, and a right wrist disability must be 
denied.  38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.


ORDER

Service connection for left lower extremity nerve impairment 
is denied.

Service connection for right lower extremity nerve impairment 
is denied.

Service connection for a left shoulder disability is denied.

Service connection for a right shoulder disability is denied.
Service connection for a cervical spine disability is denied.

Service connection for a bilateral foot disability is denied.

Service connection for a left wrist disability is denied.

Service connection for a right wrist disability is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


